116 F.3d 1482
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Mark BENZING, Plaintiff-Appellant,v.BLACKHAWK BOARD OF VOCATIONAL AND ADULT EDUCATION, Defendant-Appellee.
No. 96-3101.
United States Court of Appeals, Seventh Circuit.
Submitted June 13, 1997.*Decided June 13, 1997.

Appeal from the United States District Court for the Western District of Wisconsin, No. 96-C-587-C;  Barbara B. Crabb, Judge.
POSNER, Chief Judge, EASTERBROOK and MANION, Circuit Judges.

ORDER

1
Mark Benzing brings this action against his employer, the Blackhawk Board of Vocational and Adult Education, claiming that it violated his rights under a variety of federal statutes and constitutional provisions by failing to provide him with the hepatitis B vaccine, and by retaliating with a false employee evaluation for asserting his rights.  Benzing does not allege that the Blackhawk Board is a state actor.  Like the district court, we are unable to perceive a basis for federal subject matter jurisdiction, and so we AFFIRM the district court's dismissal for lack of jurisdiction, Fed.R.Civ.P. 12(h)(3).



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.R.App. P. 34(a);  Cir.R. 34(f)